 Case 1:20-cv-00727-LO-IDD Document 1 Filed 06/29/20 Page 1 of 33 PageID# 1



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                (Alexandria Division)

                                              §
                                              §
 INDMEX, INC.,                                §
                                              §
        Plaintiff,                            §
                                              §
 v.                                           §       CASE NO. 1:20-cv-00727
                                              §
 L3HARRIS TECHNOLOGIES, INC.,                 §
 Serve: Corporation Service Company, 1201     §
 Hays Street, Tallahassee, Florida 32301      §
                                              §
                                              §
       Defendant.                             §
                                              §


                                         COMPLAINT

       COMES NOW the Plaintiff, INDMEX, INC. (“INDMEX”), by counsel, and hereby states

the following in support of its Complaint against the Defendant, L3HARRIS TECHNOLOGIES,

INC. (“L3Harris” or “Defendant”):

                                      INTRODUCTION

       This case is about a small, 100% minority owned business and underdog (INDMEX) and

its business being damaged vis-à-vis its elimination from an entire market as a result of illegal,

tortious conduct committed by a publicly traded company (L3Harris) through the latter’s use of

aggressive negotiations, quid pro quos, and threats. As a result, L3Harris is liable both for

violations of the Sherman Antitrust Act and tortious interference with INDMEX’s contracts and

business expectancies.

       INDMEX and L3Harris are both, inter alia, in the business of supporting airport

operations, which includes selling and supporting certain products used by airports to monitor

vehicle and aircraft locations. The tortious interference concerns INDMEX’s relationship with the


                                                  1
    Case 1:20-cv-00727-LO-IDD Document 1 Filed 06/29/20 Page 2 of 33 PageID# 2



producer of those products, FreeFlight Acquisition Corp. (“FreeFlight”), and INDMEX’s business

expectancies with airports around the United States. In short, L3Harris monopolized this market

by sabotaging INDMEX’s Strategic Purchase Agreement with FreeFlight (the “SPA”) (and any

other relationship with FreeFlight) and effectively forcing INDMEX out of the market space—in

contravention to the Sherman Act.

        The SPA between INDMEX and FreeFlight entitled INDMEX to purchase Automatic

Dependent Surveillance-Broadcast (“ADS-B”) equipment which complied with Federal Aviation

Administration (“FAA”) requirements.1 As a result of the L3Harris’ unlawful actions, FreeFlight

terminated the SPA with INDMEX as well as a related maintenance agreement. The termination

of these agreements resulted in the demise of INDMEX’s proposed bids to airports for providing

ADS-B equipment and related services.

        In essence, L3Harris, through its tortious interference and violations of the antitrust laws,

has substantially harmed INDMEX and its ability to bid on proposals to provide ADS-B equipment

and related Support Services to airports around the United States. The Defendant had one purpose:

to drive INDMEX out of the market and destroy its business and obtain a monopoly in that market.

Through violations of the FAA procurement process, tortious interference, unlawful quid pro quos

with FreeFlight, and violations of the Sherman Act, L3Harris achieved its end.

                          PARTIES, JURISDICTION, AND VENUE

        1.     Plaintiff INDMEX is a Virginia Corporation with its primary place of business at

13800 Coppermine Road, Herndon, Virginia 20171.




1
        INDMEX has filed a separate suit against FreeFlight in the United States District Court
for the Northern District of Dallas for Breach of Contract (the SPA), Breach of Warranty, and
Specific Performance. Case No. 3:19-cv-01241, ECF No. 1, at 11-15. That matter has been
voluntarily dismissed with prejudice by stipulation.

                                                 2
 Case 1:20-cv-00727-LO-IDD Document 1 Filed 06/29/20 Page 3 of 33 PageID# 3



       2.      Defendant L3Harris is a Florida Corporation with its primary place of business at

1025 W. NASA Blvd., Melbourne, Florida 32118.

       3.      At all relevant times hereto, the alleged torts committed by L3Harris occurred from

its Fairfax County office located at 2235 Monroe St, Reston, VA 20191 by and through its officer,

Christopher Zanardi, as detailed infra.

       4.      Subject matter jurisdiction exists pursuant to 28 U.S.C. § 1331 as federal Courts

have exclusive subject matter jurisdiction over federal antitrust claims pursuant to 28 U.S.C.

§1337(a).

       5.      Subject matter jurisdiction exists on the remaining claims pursuant to 28 U.S.C.

§ 1376 as the remaining claims are so closely related to the federal question that they form part of

the same case or controversy.

       6.      Pursuant to 15 USC § 15(a), jurisdiction and venue are proper in this Court.

                                   STATEMENT OF FACTS

                        Background of FreeFlight, L3Harris, and INDMEX
                              as Air Navigation Service Providers

       7.      FreeFlight “designs, manufactures, sells, and supports avionics systems that

improve the safety, efficiency and affordability of flying.” FreeFlight Systems, Company

Overview, www.FreeFlightSystems.com, https://www.freeflightsystems.com/company-overview/

(last visited June 5, 2020).

       8.      Among those avionics systems, FreeFlight manufactures and sells Automatic

Dependent Surveillance-Broadcast (“ADS-B”) equipment for ground vehicles in the United States.

       9.      ADS-B equipment, coupled with software, operates as a surveillance system which

provides accurate, real-time tracking of surface vehicles in the airport movement area for Air

Traffic Controllers, enabling increased operational safety and efficiency; this in turn gives



                                                 3
 Case 1:20-cv-00727-LO-IDD Document 1 Filed 06/29/20 Page 4 of 33 PageID# 4



operations management personnel and vehicle operations situational awareness for the airport

movement area. As a result, access to a ADS-B equipment (like the VMAT 1.0 or 2.0 Unit, as

referenced infra) is often a prerequisite for bidding on safety contracts for major airport hubs like

Denver, Atlanta Washington Dulles, Chicago O’Hare and Boston International Airports.

       10.     According to the FAA, “[r]eal-time ADS-B is used now for air traffic control[,]”

“[g]eneral aviation is safer with ADS-B traffic, weather, and flight-information services[,]” and

“[s]afety and efficiency improve with advanced ADS-B applications[.]” Federal Aviation

Administration, Automatic Dependent Surveillance-Broadcast (ADS-B), www.FAA.gov,

https://www.faa.gov/nextgen/programs/adsb/ (last visited June 5, 2020).

       11.     “ADS-B improves safety and efficiency in the air and on runways, reduces costs,

and lessens harmful effects on the environment.” Id.

       12.     Effect as of January 1, 2020, FAA approved ADS-B equipment is required on

aircrafts to fly in and out of most airspaces in the United States. Id.

       13.     Among those FAA approved ADS-B equipment are two (2) FreeFlight models: (1)

the FDL-978-GTX/E (“VMAT 1.0”)–an internal and permanent system mounted inside of the

vehicle–and (2) the FDL-978-GTX/A (“VMAT 2.0”) (collectively, “VMAT Units”)–an external,

removable system mounted outside of the vehicle. FreeFlight Systems, 978 ADS-B Ground [VMAT

1.0   Specifications],   www.FreeFlightSystems.com,          https://www.freeflightsystems.com/wp-

content/uploads/2018/07/VMAT-1.0.pdf (last visited June 5, 2020); see also FreeFlight Systems,

978    ADS-B       Ground      [VMAT       2.0    Specifications],        www.FreeFlightSystems.com,

https://www.freeflightsystems.com/wp-content/uploads/2018/06/VMAT-2.0.pdf (last visited June

5, 2020).




                                                  4
 Case 1:20-cv-00727-LO-IDD Document 1 Filed 06/29/20 Page 5 of 33 PageID# 5



        14.     The VMAT 1.0 Unit was manufactured and brought to market on or about 2012

and the VMAT 2.0 Unit was manufactured and brought to market on or about late 2015.

        15.     The VMAT Units are primarily differentiated by their housing: VMAT 1.0 models

are installed inside the cab of the vehicle and requires penetration into the roof of the host vehicle

for antenna installation; by contrast, the VMAT 2.0 model is mounted to the exterior of its host

vehicle though the use of a magnetic base and was designed to be less intrusive and more user-

friendly.

        16.     As the FAA and/or airports own or lease the vehicles used by ground safety

companies, they are often unwilling to have holes drilled in the roof—inhibiting the use of VMAT

1.0.

        17.     Vehicle location data for the vehicles equipped with the VMAT Units are fully

integrated with the FAA ASDE-X and ASSC Systems as well as the National Airspace System—

i.e. the navigational and surveillance technologies promulgated by the FAA to ensure seamless

communication amongst vehicle operators in an airport, controllers, and other stakeholders at

airports.

        18.     During the time of these events, the VMAT Units from FreeFlight were the only

two (2) products certified by the FAA for ADS-B based ground vehicle tracking for use in United

States airports. Federal Aviation Administration, Airport Ground Vehicle Automatic Dependent

Surveillance-Broadcast Out Squitter Equipment [Advisory Circular No. 150/5220-26,

www.FAA.gov, https://www.faa.gov/documentLibrary/media/150-5220-26-chg2.pdf (last visited

June 5, 2020)




                                                  5
    Case 1:20-cv-00727-LO-IDD Document 1 Filed 06/29/20 Page 6 of 33 PageID# 6



        19.    At all relevant times hereto, access to the VMAT 2.0 and the ability to render

additional services for the VMAT Units was a critical part of INDMEX’s plan for marketing and

serving its target customer list of large airports in the United States.

     Exelis Corp. (L3Harris’s predecessor) enters into Distribution Agreement with FreeFlight

        20.    On January 27, 2014, a predecessor2 to L3Harris, Exelis Corporation (“Exelis”),

entered into a Strategic Purchase Agreement with FreeFlight (the “2014 Exelis SPA”) for the

purpose of purchasing the VMAT 1.0.

        21.    The 2014 L3Harris SPA was for one (1) year, with an option to renew, and required

Exelis to sell a certain number of units per quarter as a distributor.

        22.    In 2015, Exelis entered into a revised Strategic Purchase Agreement with

FreeFlight (the “2015 Exelis SPA”), which extended the right to purchase the VMAT 1.0 units,

set new prices, and specifically identified the component parts of VMAT 1.0, which Exelis could

sell. No support agreement was referenced.

        23.    The 2015 Exelis SPA granted Exelis exclusivity rights only regarding the purchase

of VMAT 1.0.

        24.    In other words, Exelis had no exclusivity as to service or maintenance of the VMAT

1.0. Neither were they any references or restrictions regarding VMAT 2.0 Units, which did not

even exist at the time.

        25.    This 2015 Exelis SPA expired on December 31, 2017. After is expiration, no formal

agreement was in place between FreeFlight and L3Harris until January 11, 2019.



2
        The 2014 L3Harris SPA was originally entered into by Exelis—who controlled 100% of
the market relating to VMAT sales at major U.S. airports. Since then, Exelis was purchased by
Harris Corporation who then later merged with L3 Technologies to form Defendant L3Harris.
This latter acquisition happened during the relevant time period, i.e. July 2019, so all three
entities will be referred to as L3Harris for ease of reference.

                                                   6
 Case 1:20-cv-00727-LO-IDD Document 1 Filed 06/29/20 Page 7 of 33 PageID# 7



                             The SPA Between INDMEX and FreeFlight

       26.      On November 10, 2015, FreeFlight and INDMEX entered into the SPA, which was

subsequently renewed—without material changes—on February 5, 2018. Attached hereto as

Exhibit A is the SPA dated February 5, 2018.

       27.      The purpose of the SPA was “to define the technical requirements and business

provisions under which FreeFlight will provide FAA ADS-B compliant equipment to INDMEX,

for use in INDMEX’s systems solutions.” Exh. A at 5.

       28.      Specifically, the SPA permitted INDMEX to purchase VMAT 2.0.

       29.      The intent of INDMEX in entering the SPA was to expand its business in the

commercial aviation solutions industry utilizing the most up-to-date versions of VMATs.

       30.      INDMEX expected a long-term relationship with FreeFlight, for purposes of

delivering services to Airport Authorities and Air Navigation Service Providers (“ANSP”), at least

until February 1, 2020 when the SPA was scheduled to terminate under its own terms. Id. at ¶ 7.1.

       31.      July 25, 2016, the FAA awarded INDMEX a multiyear contract for runway

incursion prevention and warning systems and certified ADS-B Vehicle Movement Area

Transponders.

       32.      Pursuant to the SPA, INDMEX purchased a total of fourteen (14) VMAT 2.0 Units

in 2016 and promoted the same through December 2018. These purchases were a critical part of

its business growth plans.

                                    INDMEX Becomes Authorized
                      Provider of Support Services for VMAT 1.0 and 2.0 Products

       33.      On May 7, 2018, after the renewal of SPA with INDMEX, Pete Ring (“Ring”),

FreeFlight’s Vice President: (i) certified INDMEX as a “distributor” of the VMAT 2.0 Units and

(ii) authorized INDMEX to perform “Level I support services” for both the VMAT 1.0 and



                                                7
    Case 1:20-cv-00727-LO-IDD Document 1 Filed 06/29/20 Page 8 of 33 PageID# 8



VMAT 2.0 models (the “VMAT Support Services” and collectively, the “VMAT Support Services

Certification”). Attached hereto as Exhibit B is the May 7, 2018 VMAT Support Services

Certification.

        34.      This certification and ability to provide VMAT Support Services – both for existing

VMAT 1.0 and the newer VMAT 2.0 Units – was a key component of INDMEX’s push to expand

its services to major regional airports, which utilized both.

        35.      INDMEX relied upon this dual authority in bidding on multiple ANSP contracts in

the spring and summer of 2018.

        36.      The ability of INDMEX to provide VMAT Support Services did not last.

                                  L3 Harris Interferes with
                             INDMEX’s Support Services Certification

        37.      On July 9, 2018, Christopher Zanardi (“Zanardi”), President and General Manager

of L3 Harris, acting as an officer of L3 Harris (then “Harris Corporation” or “Harris”), contacted

Ring complaining about the actions of Carlos Nevarez, the President of INDMEX. Specifically,

he complained that INDMEX was communicating its new VMAT Support Services Certification

to prospective clients, inferring that such statements were false : “Carlos seems to be claiming

that that INDMEX is now certified to provide VMAT 1.0 hardware repair and support services to

units we [Harris] have deployed in the field.” 3

        38.      Zanardi then knowingly and falsely claimed to FreeFlight that INDMEX was barred

by the 2015 Exelis SPA from providing support services for VMAT 1.0 units—notwithstanding




3
 The redactions made in this Complaint are due to certain materials herein being confidential.
Undersigned counsel shall move to file an unredacted version of this Complaint under seal
contemporaneous to the filing of this Complaint.

                                                   8
 Case 1:20-cv-00727-LO-IDD Document 1 Filed 06/29/20 Page 9 of 33 PageID# 9



the fact that the 2015 Exelis SPA had already expired as of December 2017 and without any other

operating agreement in place between FreeFlight and L3Harris.

       39.     In reality, even if the 2015 Exelis SPA was still timely, that agreement had never

provided exclusivity for VMAT Support Services.

       40.     Indeed, FreeFlight made it clear to L3Harris that L3Harris had no such exclusive

right. For example, on July 9, 2018, Ring emailed Zanardi stating: “… there is no current SPA in

place between Harris and FreeFlight Systems. Section 5.5 screen shots below [from the 2015

Exelis SPA] precluding us from offering sale of products to those original Harris clients which we

are in compliance with. INDMEX is providing service and repair. In accordance with the old SPA

INDMEX is not permitted to sell product to those customers.”

       41.     In short, INDMEX was simply prevented from buying the VMAT 1.0 and selling

it under the 2015 Exelis SPA.

       42.     On July 23, 2018 FreeFlight via Ring sent an email to Zanardi stating: “If we could

find a way to secure a longer term commitment via an agreement or P.O. we would absolutely

terminate the service arrange with Carlos on the VMAT 1.0 immediately.”

       43.     On July 24, 2018, Zanardi sent another email to FreeFlight decrying that “Carlos is

running around Florida Airport Council talking with our clients … stating he can 100% support

VMAT 1.0.”

       44.     Zanardi continued to pressure FreeFlight to terminate VMAT Support Services

Certification agreement with INDMEX, based on the false premise that Harris had an exclusive

right to provide those services.

       45.     In furtherance of their violations of the antitrust laws, Zanardi and L3Harris made

false claims to both FreeFlight, Airports, and ANSPs.




                                                9
Case 1:20-cv-00727-LO-IDD Document 1 Filed 06/29/20 Page 10 of 33 PageID# 10



        46.    For example, on July 26, 2018, Zanardi sent an email to Ring stating: “We just

submitted a renewal bid for VMAT maintenance at both ATL [Atlanta] and DEN [Denver] and

there is a significant chance that Carlos [principal of INDMEX] has bid his services there claiming

who knows what. In our proposals we have explicitly stated that we are the exclusive VMAT 1.0

hardware service supplier to those airports.”

        47.    Notably, at this juncture, L3Harris was simply not the “exclusive VMAT 1.0

hardware service supplier to those airports.”

        48.    Over the next two months, Zanardi continued to demand that FreeFlight draft a

written notice terminating INDMEX’s VMAT Support Services Certification.

        49.    For example, on August 22, 2018, Zanardi stated to Ring that: “… It is our

understanding that IndMex is still promoting that they can provide hardware support service for

VMAT 1.0. We are working on renewing Massport for VMAT support, and having Carlos come in

there to say he can provide VMAT 1.0 support is again hurting us. Can you please confirm that

you have communicated to Carlos that he cannot provide VMAT 1.0 hardware support per our

SPA.”

        50.    On that same email, Zanardi stated to Ring that: “… I am open to extending the

VMAT 1.0 SPA into CY19 with a level of minimum purchase, but I will need a commitment from

FFS that they will close the loop on the VMAT 1.0 maintenance dance you guys are doing with

INDMEX and any other 3rd Party.”

        51.    Zanardi and L3Harris anticipated a “mutual beneficial partnership” with FreeFlight

for exclusivity on the support and maintenance of the VMAT Units at the expense of INDMEX

and any other third-party.




                                                10
Case 1:20-cv-00727-LO-IDD Document 1 Filed 06/29/20 Page 11 of 33 PageID# 11



       52.     On August 28, 2018, Zanardi followed up with Ring to terminate INDMEX’s

service role by confirming that Harris was the sole provider: “… friendly reminder to please send

me formal written confirmation that Harris is the exclusive VMAT 1.0 Hardware, Supplier and

Maintenance provider to U.S. Airports per the terms of the SPA.”

       53.     On September 4, 2018, Zanardi emailed Ring stating: “Just want to check on the

status of the written confirmation. Carlos attended the Pre-Proposal Briefing at Massport4 last

Tuesday so I’m not clear on what his intention currently is or what has been communicated ot him.

As I am sure you can understand, we want to provide full clarity in our RFP response.”

       54.     On September 10, 2018, Ring emailed Zanardi stating: “Does your legal team have

a template that they would prefer for this? It may make the most sense for them to draft the

document and I can endorse it on FFS letter head. That way it covers everything it needs… I know

you can’t commit to specific quantities that far into the future, but perhaps an exclusive multi-year

agreement with minimum quantities to be added on an annual basis.”

       55.     On September 11, 2018 (6:01 AM), prior to providing the requested draft, Zanardi

emailed Ring stating: “I will work with Legal to get the language for the document ASAP to ensure

it covers everything it needs to. Please know we would like this turned around this week as

Massport is due in the next couple of weeks and we need to submit it to them well in advance so

that [we] can inform potential bidders.”

       56.     Later that day (at 6:06 PM), Zanardi emailed Ring a draft of the requested letter,

which was wholly adopted by FreeFlight on September 14, 2018, as fully discussed infra.




4
 “Massport” refers to the ANSP for Logan Airport in Boston which was putting a contract out to
bid in fall 2018 for ground safety solutions.

                                                 11
Case 1:20-cv-00727-LO-IDD Document 1 Filed 06/29/20 Page 12 of 33 PageID# 12



       57.     As a result of the letter and because MASSPORT had made the support of the

VMAT 1.0 a mandatory requirement in that procurement, MASSPORT did not receive any other

bids for these services. L3Harris effectively pushed out all other competitors, not just INDMEX,

from this major procurement by MASSPORT.

       58.     On September 14, 2018, after repeated requests by Zanardi and L3Harris,

FreeFlight finally published the requested letter (drafted by Harris), which unequivocally stated

that L3Harris was the exclusive authorized provider of sales and support of the VMAT 1.0 Units.

Attached hereto as Exhibit C is the September 14, 2018 letter (the “Termination Letter”).

       59.     In doing so, and as a direct result of Defendant’s actions, FreeFlight unilaterally

revoked INDMEX’s status as an authorized provider of the VMAT Support Services.

       60.     The Termination Letter rendered INDMEX unable to provide the VMAT Support

Services necessary to pursue the bids it had already made to the City of Atlanta Department of

Aviation and Denver International Airport, as well as services for future bids in cities like Boston

or over 20 of the nation’s busiest airports using the VMAT 1.0.

       61.     As a result, INDMEX was eliminated from consideration as a bidder for both

contracts by the ANSPs and future prospective contracts.

       62.     As evidenced through the actions of Zanardi, one of L3Harris’s key goal was to cut

INDMEX and any other third-party off from making bids and providing RFPs to Airports and

ANSPs by stating that L3Harris was the exclusive provider of the VMAT 1.0 and its corresponding

services and maintenance.

       63.     The sole purpose of Zanardi’s contacts with FreeFlight during this time was to

terminate INDMEX’s service agreement with FreeFlight and, therefore, maintain the monopoly of

L3Harris amongst the Airports and ANSP’s and within the airport ground safety industry.




                                                12
Case 1:20-cv-00727-LO-IDD Document 1 Filed 06/29/20 Page 13 of 33 PageID# 13



               L3Harris Becomes Exclusive Provider of VMAT Support Services

       64.     The Termination Letter was the first step of a series of actions taken by Zanardi and

L3Harris to destroy and sabotage INDMEX.

       65.     Once INDMEX was no longer able to provide support services, the next step was

for L3Harris to sign a new Strategic Purchase Agreement with FreeFlight to exclusively provide

support services going forward.

       66.     In other words, FreeFlight’s signing and publishing of the Termination Letter

(drafted by L3Harris) was a quid pro quo for L3Harris entering into a new Strategic Purchase

Agreement with FreeFlight which locked up the market.

       67.     On January 11, 2019, FreeFlight and L3Harris entered into a new Strategic

Purchase Agreement (the “2019 L3Harris SPA”), whereby L3Harris would order sixty-five (65)

VMAT 1.0 units per calendar quarter beginning in Q1 of 2019.

       68.     The 2019 L3Harris SPA was intended to last through December 31, 2021, therefore

guaranteeing a steady flow of business for FreeFlight and L3Harris.

       69.     The 2019 L3Harris SPA also finally gave L3Harris the exclusive right to provide

hardware repair and replacement, software, and firmware updates to the VMAT 1.0 Units (the

“Exclusive Right”).    Notably, this Exclusive Right had not been provided in the previous

contract(s) between FreeFlight and L3Harris (or its predecessors).

       70.     By obtaining this exclusive right to service, L3Harris excluded other vendors–like

INDMEX–from bidding on Airport and ANSP contracts, which required service for all existing

VMAT Units.

                          L3 Harris Actions Excluded INDMEX from
                              Bidding on 2018 Airport Proposals




                                                13
Case 1:20-cv-00727-LO-IDD Document 1 Filed 06/29/20 Page 14 of 33 PageID# 14



       71.     L3Harris tortiously interfered with INDMEX’s business expectancies and its ability

to provide the VMAT Support Services to Airports and ANSPs.

       72.     At all relevant times, L3Harris was aware of the VMAT Support Services

Certification granted to INDMEX by FreeFlight.

       73.     At all relevant times, L3Harris intentionally and willfully, pursued all possible

measures to have INDMEX’s right to the VMAT Support Services terminated.

       74.     At all relevant times, L3Harris intentionally and willfully threatened FreeFlight and

stated that it would no longer conduct business with FreeFlight unless FreeFlight terminated

INDMEX’s right to perform VMAT Support Services.

       75.     As a result of L3Harris’s actions, INDMEX lost out on business opportunities in

connection with its right to provide VMAT Support Services.

       76.     For example, on June 20, 2018, Denver International Airport published a Request

for Proposal for ADS-B software and support services (the “DEN RFP”)—i.e. the same services

that INDMEX was certified to perform.

       77.     On July 10, 2018, INDMEX submitted its proposal under the Denver RFP.

       78.     On September 28, 2018, INDMEX was invited for a selection interview. This

September 28, 2018 invitation letter is attached hereto as Exhibit D.

       79.     However, on October 1, 2018, INDMEX had to inform Denver International

Airport that it could no longer perform the VMAT related services in its submitted proposal,

because of the Termination Letter from FreeFlight—as orchestrated by L3Harris.

       80.     On November 8, 2018 Denver International Airport informed INDMEX that as a

result of its inability to provides VMAT 1.0 services, it had selected another vendor for delivery

of VMAT and unrelated software display and runway incursion products.




                                                14
Case 1:20-cv-00727-LO-IDD Document 1 Filed 06/29/20 Page 15 of 33 PageID# 15



       81.     Likewise, on June 6, 2018, Hartsfield-Jackson Atlanta International Airport

(“ATL”) published a similar Request for Proposal regarding ADS-B software and support services

(the “ATL RFP”).

       82.     On June 17, 2018, INDMEX submitted its proposal under the ATL RFP.

       83.     On September 24, 2018, ATL independently raised the issue of the Termination

Letter and its relationship to INDMEX’s ability to provide the VMAT Support Services.

       84.     On October 1, 2018, INDMEX also informed ATL that it could no longer perform

the services in its submitted proposal because of the Termination Letter from FreeFlight—as

orchestrated by Defendant.

       85.     Notably, L3Harris needed the Termination Letter to be issued industry-wide as

soon as possible as it wanted to pursue a similar procurement request at Boston Logan International

Airport – Massport (“Boston RFP”). See supra.

       86.     INDMEX would have also pursued the Boston RFP but for L3Harris’s actions in

having the Termination Letter issued and circulated amongst the ANSP market.

       87.     As a result of the above actions, L3Harris attempted to and was successful in

excluding INDMEX from the Relevant Market (as fully defined below) and monopolizing the

Relevant Market for providing VMAT Support Services to major airports and ANSP’s in the

United States. This is (and was) a sub-market within the larger market of airport ground safety;

the next step of L3Harris was to freeze out INDMEX from any access to the VMAT products.

               L3Harris Pressures FreeFlight to Suspend Production of VMAT 2.0
                                For Anti-Competitive Reasons

       88.     Within the Federal contracting space, sole- source contracts can be used when only

one contractor is capable of delivering the goods or services needed and, therefore, it is not feasible

to solicit or obtain competitive bids. See 2 CFR § 200.320(f).



                                                  15
Case 1:20-cv-00727-LO-IDD Document 1 Filed 06/29/20 Page 16 of 33 PageID# 16



       89.     However, these types of contracts are considered high-risk and can result in wasted

taxpayer resources, poor contractor results, and inadequate accountability.5

       90.     Even after L3Harris was able to (tortiously) obtain the termination of INDMEX’s

right to perform VMAT Support Services, INDMEX still remained in competition with Harris

through its ability to bid on contracts utilizing the VMAT 2.0 Unit—an updated alternative to

Harris’s exclusive distribution of the VMAT 1.0 Unit.

       91.     Because there were two VMAT models in the marketplace, and because these are

available through separate suppliers, Airports purchasing VMAT Units with FAA grant funds are

required to go through an open and competitive procurement process.

       92.     By having to undertake a competitive procurement process, this resulted in a delay

in purchase orders for L3Harris (and FreeFlight) from airport procurement authorities, which

“extended the sales cycle” for both L3Harris and FreeFlight.

       93.     Therefore, L3Harris’s next goal—after renewing its VMAT 1.0 supply agreement

in January 2019 with FreeFlight—was to eliminate INDMEX as a competitor by terminating its

underlying distributorship for VMAT 2.0 products.

       94.     Prohibiting INDMEX from selling VMAT 2.0 Units would also result in L3Harris

acquiring ‘sole-source justification’ and thus avoiding the Federal procurement process requiring

competitive bids.

       95.     This became the third and ultimate step in banishing INDMEX from the

marketplace and consolidating a L3Harris monopoly.




5
         See, e.g., Office of the Inspector General’s Audit Report: FAA Lacks Adequate Controls
to Accurately Track and Award Sole-Source Contracts, dated May 9, 2016, at 1
(https://www.oig.dot.gov/sites/default/files/FAA%20SoleSource%20Contracts_Final%20Report
%5E5-9-16.pdf).

                                                16
Case 1:20-cv-00727-LO-IDD Document 1 Filed 06/29/20 Page 17 of 33 PageID# 17



                          Miami Bid Protest Brings L3Harris Retaliation

       96.     On October 30, 2018—i.e. shortly after INDMEX lost multiple opportunities as a

result of the Termination Letter and just prior to Harris entering the 2019 L3Harris SPA—Zanardi

contacted VP Ring of FreeFlight, complaining that INDMEX’s conduct was “delaying” the

purchase of 50 VMATS by Miami International Airport: “Miami is a 50 unit order to you guys

that is being held up for this Qtr because of Carlos’s actions. If Carlos continues these tactics,

there is very little benefit to FFS as all it will do is delay orders. I am concerned with him trying

to do the same thing at MWAA (as we are expecting the PO any day now for DCA and IAD –

please keep confidential).”

       97.     On October 31, 2018, Zanardi emailed Ring requesting help from FreeFlight

because INDMEX was protesting the MIA contract: “It appears that Carlos is now protesting our

contract with MIA and delaying the PO to us from them for 50 VMATs. We were successful in

getting VMAT 1.0 spec’d in there and now this?? Please not that our plan was to order an

additional 50 units beyond the Q4 minimum for MIA. This is hurting our business. Please let me

know what FFS can do to help us out here.”

       98.     In direct response to those emails, VP Ring stated that FreeFlight’s CEO was

meeting with our “legal team” for a “legal resolution with Carlos.”

       99.     The “actions” Zanardi was complaining of was INDMEX’s successful protest of

Miami Airport’s procurement going forward as a “sole source” procurement, i.e. that only

L3Harris was permitted to bid on it.

       100.    In response to this protest, the Dade County Procurement office, responsible for

Miami International Airport, sought guidance from the FAA. That protest was supported by the

FAA, as there was no showing that VMAT 2.0—i.e. the product INDMEX could sell—was




                                                 17
Case 1:20-cv-00727-LO-IDD Document 1 Filed 06/29/20 Page 18 of 33 PageID# 18



technically inequivalent to the VMAT 1.0 and a directly option for procurement unsuited to the

task.

          101.     On November 1, 2018, Zanardi expanded in another email to Ring that INDMEX

might also challenge the “sole source” claim for other airports: “Because of Carlos’ protest

actions, it now appears that the MIA ADO is requiring that the MIA project go through bid which

will likely extend the sales cycle an additional 6+ months. We were expecting the 50 unit PO this

week from MIA. We also have concerns that Carlos may also be trying to pull this at MWAA,

where we are awaiting 2 PO’s for a total of 150 units … again, potentially hurting our business.”

          102.     On November 3, 2018, Zanardi sent an email to the CEO of FreeFlight, Tim Taylor

(“CEO Taylor”), in which he suggested “3 solutions” to the Miami situation.

                   i.     FreeFlight tells MIA that it will not bid [or supply] “VMAT 2.0”;

                   ii.    FreeFlight tells MIA that no other vendors are “authorized” to bid MIA;

             and

                   iii.   INDMEX agrees to rescind its protest “given the recently identified

             limitations[.]”

          103.     CEO Taylor and Zanardi then agreed to speak the next day (November 4, 2018).

Upon information and belief, they agreed on a strategy to permanently eliminate INDMEX from

the VMAT market—by permanently eliminating FreeFlight’s latest generation product, the

VMAT 2.0 which INDMEX had access to purchase and re-sell.

                                      Under Pressure from Harris,
                           FreeFlight Stops Producing the “VMAT 2.0” Unit

          104.     On November 9, 2018, INDMEX’s CEO Carlos Nevarez sent FreeFlight a letter

regarding the performance of VMAT 2.0 Units at ATL and asking for help to “resolve [a] technical

issue.”



                                                  18
Case 1:20-cv-00727-LO-IDD Document 1 Filed 06/29/20 Page 19 of 33 PageID# 19



       105.    On November 12, 2018, pursuant to the SPA, INDMEX submitted a Warranty

Claim Report to Free Flight (the “Report”) to fix those technical defects.

       106.    On November 16, 2018, in an internal email, FreeFlight stated that it was “working

without outside counsel to prepare a response and nobody communicates with INDMEX …”

       107.    On November 29, FreeFlight told INDMEX it would no longer make the VMAT

2.0 Unit available unless it acquiesced to five (5) conditions, none of which were part of the SPA

or otherwise required under the terms of the SPA.

       108.    On December 7, 2018, prior to receiving a response from INDMEX to its

November 29 letter, FreeFlight issued a letter to L3Harris, c/o Zanardi, stating that it had ceased

production of the VMAT 2.0.

       109.    On December 10, 2018, Rick Martin of L3Harris sent an email to the Miami Airport

authorities regarding the impending termination of VMAT 2.0 (“VMAT 1.0 which we are planning

to deploy … is now the only FAA approved VMAT unit”). As a direct result, he asked Miami for a

“sole source purchase through [L3]Harris” so as to expedite the inventory sales.

       110.    Word of VMAT 2.0’s discontinuation spread through the market.

       111.    On January 15, 2019, in response to a question from MWAA, FreeFlight stated that

the “2.0” was being discontinued “as a strategic corporate decision.”

       112.    On February 22, 2019, two days after directly speaking with Carlos Nevarez, CEO

Taylor confirmed via letter that FreeFlight would no longer manufacture the VMAT 2.0 for

INDMEX or any other distributors. Attached hereto as Exhibit E is the February 22, 2019 letter

from FreeFlight.

       113.    That decision left L3Harris as the only viable option for VMAT Units (and Support

Services), which were (and are) a prerequisite for bidding on airport ground safety operations.




                                                19
Case 1:20-cv-00727-LO-IDD Document 1 Filed 06/29/20 Page 20 of 33 PageID# 20



       114.    The decision to stop producing VMAT 2.0–an alternative for the VMAT 1.0–was

orchestrated entirely by L3Harris in order to discourage competition so that L3Harris could enjoy

the pricing benefits of “sole source” contracting. In effect, it convinced FreeFlight to follow the

plan laid out in the November 3, 2018 memo from Zanardi.

       115.    After the termination of the VMAT 2.0, Ring stated to Zanardi via e-mail that the

INDMEX “matter” had been handled.

       116.    As a result, L3Harris now has a market monopoly on both the VMAT Support

Services market and the VMAT Units, thereby increasing its profitability (and increasing the cost

of the U.S. taxpayer) as there is no longer a viable competitor.

       117.    Even after the introduction of a new VMAT unit by a FreeFlight competitor,

uAvionix Corporation, L3Harris negotiated exclusive rights to that unit as well, continuing their

monopoly in the market.

       118.    On March 17, 2019, Zanardi emailed Ring stating: “Per our recent discussions,

Harris recommends that FreeFlight Systems (FFS) continue to provide exclusivity on VMAT 1.0

in the airport market for the following reasons”:

               8. In return for continued exclusivity for the airport market, Harris
               is willing to work with other 3rd Party vendors in having them
               purchase the units through Harris as the primary distributor versus
               FFS. In such cases, Harris would only mark up the $4,300 unit by
               10-15% (at the most) to those 3rd parties so that they would have a
               sizable profit margin if they charged current market
               prices. Providing Harris this distributor role, would keep things
               simple for FFS (one vendor to work with), support continued
               minimum purchases, ensure continued Net30 payment terms and
               minimize confusion in the market place.

       119.    In essence, the actions of L3Harris amounted to violations of the antitrust laws,

particularly sections 1 and 2 of the Sherman Antitrust Act, as it resulted in (i) exclusive dealing,

(ii) exclusionary conduct, (iii) price-fixing, (iv) rigging the FAA procurement process through an



                                                20
Case 1:20-cv-00727-LO-IDD Document 1 Filed 06/29/20 Page 21 of 33 PageID# 21



orchestrated “sole-source” justification, (v) tying and reverse-tying, (vi) monopolization, and/or

(vii) attempted monopolization.

                            Defendant’s Tortious Interference Results
                                   in Exclusionary Conduct

       120.    L3Harris tortiously interfered with INDMEX’s business expectancies and

prospective business expectancies related to providing VMAT Support Services.

       121.    L3Harris’s motive was to drive INDMEX out of ‘its’ market, i.e. airport ground

safety, and destroy its competition.

       122.    To that end, L3Harris threatened FreeFlight with legal action, with no legal

justification, unless FreeFlight terminated INDMEX’s VMAT 2.0 Support Services.

       123.    Upon information and belief, L3Harris threatened FreeFlight with legal action

unless it also terminated the SPA and discontinued manufacturing the VMAT 2.0 Unit.

       124.    Through it all, L3Harris had exclusive access to the competing—and less

sophisticated—VMAT 1.0 Unit.

       125.    In this manner, L3Harris became the sole source for Airport and ANSPs for

providing VMAT Units and Support Services.

       126.    As a result, Harris no longer had to place bids and go through the FAA’s

procurement process with Airports and ANSPs.

       127.    By eliminating INDMEX from the market for both the VMAT Support Services

and VMAT units, Defendant attempted to monopolize and/or monopolized the United States

marketplace for ADS-B compliant airport ground vehicle movement area transponders (a.k.a.

VMAT Units) and the servicing thereof (the “Relevant Market”).




                                               21
Case 1:20-cv-00727-LO-IDD Document 1 Filed 06/29/20 Page 22 of 33 PageID# 22



        128.      By eliminating INDMEX from the market for both the VMAT Support Services

and being able to sell the VMAT 2.0 Unit, Defendant engaged in illegal exclusionary conduct in

violation of antitrust laws.

        129.      As a result of Defendant’s tortious interference and illegal conduct, Defendant

sabotaged INDMEX, while attempting to monopolize and/or monopolize in the Relevant Market.

        130.      The actions by Defendant were willful and wanton and taken with reckless

disregard for the welfare of INDMEX. Indeed, they were taken with the specific object of

destroying INDMEX and its business relationships.

                                              COUNT I
                               Violations of Sherman Act 15 U.S.C. § 1

        131.      INDMEX hereby incorporates the paragraphs alleged above by reference as if fully

alleged herein.

        132.      The Sherman Act outlaws “every contract, combination, or conspiracy in restraint

of trade,” and any “monopolization, attempted monopolization, or conspiracy or combination to

monopolize.” 15 U.S.C. §§ 1, 2.

        133.      “[A]ny person who shall be injured in his business or property by reason of

anything forbidden in the antitrust laws may sue therefor in any district court of the United

States…” 15 U.S.C. 15(a).

        134.      L3Harris’s conduct violates the Sherman Act, 15 U.S.C. § 1, because L3Harris

entered into an agreement, namely the 2019 L3Harris SPA, to allocate the entire Relevant Market,

including the market for VMAT Units and the Support Services thereto in the United States, to

L3Harris, and excluded and foreclosed competitors, including Plaintiff INDMEX, from competing

in said markets.




                                                 22
Case 1:20-cv-00727-LO-IDD Document 1 Filed 06/29/20 Page 23 of 33 PageID# 23



       135.   For example, L3Harris engaged in illegal exclusionary conduct by intentionally

excluding INDMEX–its competitor–from the ability to compete in the Relevant Market, by (i)

tortuously interfering with INDMEX’s Support Services and the Certification, (ii) making false

statements to FreeFlight, Airports, and ANSPs regarding INDMEX’s ability to compete in said

markets and provide VMAT Support Services, (iii) engaging with FreeFlight to have an exclusive

agreement for the VMAT Units and their Support Services, and (iv) entering into the 2019

L3Harris SPA, thereby eliminating, excluding, and foreclosing INDMEX from the VMAT Support

Services market.

       136.   Further, upon information and belief, L3Harris engaged in further exclusionary

conduct in that it reached a back-room deal with FreeFlight, in furtherance of entering into the

2019 L3Harris SPA, to have the VMAT 2.0 discontinued so that L3Harris could orchestrate a

“sole-source” justification for its bids with Airports and ANSPs for VMAT Units and Support

Services to circumvent the federal procurement guidelines, as required by 49 C.F.R., Part 18 and

2 C.F.R., Part 200, and the FAA’s procurement guidelines. This in turn allowed L3Harris to make

additional purchase orders from FreeFlight, without having to go through the FAA’s bidding

processing, and win contracts with Airports while eliminating INDMEX from being able to pursue

the same. As a result of L3Harris’s actions, INDMEX was also eliminated, excluded, and

foreclosed from competing with L3Harris in the VMAT Units market.

       137.   The aforementioned conduct by L3Harris also resulted in all bids for VMAT Units

and Support Services through the FAA’s procurement process with Airports being rigged in that,

through the discontinuance of the VMAT 2.0 and L3Harris’s false statements to Airports and

ANSPs regarding INDMEX’s inability to provide Support Services for the VMAT Units as a result




                                              23
Case 1:20-cv-00727-LO-IDD Document 1 Filed 06/29/20 Page 24 of 33 PageID# 24



of L3Harris’ purported exclusivity, L3Harris was able to make bids with Airports on a “sole-

source” justification. This is a per se violation of the antitrust laws.

       138.    Further, L3Harris engaged in an illegal resale price maintenance agreement and/or

illegal price-fixing in that it agreed that it would sell FreeFlight’s VMAT 1.0 to “vendors” (like

INDMEX) for “10-15% (at most)” above its cost of “$4,300[.]” Also, this constitutes an illegal

market allocation agreement in that L3Harris, being the exclusive provider of the VMAT 1.0 (with

the discontinuance of the VMAT 2.0), is now allocated the entire market for the VMAT Units and

Support Services without the need for FreeFlight to resort to any other third-parties, like INDMEX,

to sell its VMAT Units and provide VMAT Support Services.

       139.    L3Harris engaged in illegal exclusive dealing by entering into the 2019 L3Harris

SPA, as alleged above, which, coupled with the discontinuance of the VMAT 2.0, granted

L3Harris exclusivity to the VMAT Units (namely, the remaining VMAT 1.0) and Support Services.

L3Harris thereafter entered into an exclusive deal with uAvionix Corporation for an exclusive right

to a new VMAT unit as well, continuing their exclusive dealing in the market.

       140.    L3Harris also engaged in a commercially motivated group boycott against

INDMEX. L3Harris and INDMEX are horizontal competitors in the relevant markets. L3Harris

has a substantial market power and horizontal control over essential resources in the Relevant

Market, i.e., the VMAT Units and VMAT Support Services. As part of L3Harris’s agreement and

violation of the antitrust laws, L3Harris communicated with third parties that do business with

INDMEX or might do business with INDMEX, and convinced them, through false statements, not

to do business with INDMEX. L3Harris’s conduct harmed INDMEX because INDMEX’s inability

to do business with third-parties, such as FreeFlight, Airports, and ANSPs, for example, makes it

impossible to compete with L3Harris in the relevant markets.




                                                  24
Case 1:20-cv-00727-LO-IDD Document 1 Filed 06/29/20 Page 25 of 33 PageID# 25



        141.    Additionally, L3Harris engaged in reverse-tying in that, under the 2019 L3Harris

SPA and, upon information and belief, the aforementioned back-room deal to discontinue the

VMAT 2.0, L3Harris agreed to purchase a set number of VMAT 1.0 from FreeFlight only on the

condition that FreeFlight refuses to sell the VMAT 2.0 and refuses to grant the right to the VMAT

Support Services to anyone other than L3Harris.

        142.    Upon information and belief, L3Harris also engaged tying by (i) tying its VMAT

1.0 to its VMAT Support Services and vice-versa with Airports, ANSPs, and other third-party

vendors, and (ii) tying the VMAT 1.0 to other ancillary services and vice-versa with Airports,

ANSPs, and other third-party vendors.

        143.    The requisite intent of L3Harris is illustrated by its willful acquisition of power,

through their tortious conduct, which it consciously pursued, attained, and then maintained.

        144.    L3Harris’s conduct is a per se violation of Section 1 of the Sherman Act because it

involves a horizontal agreement among competitors to allocate markets and exclude competitors,

including Plaintiff, from the relevant product and service market.

        145.    L3Harris’s conduct is a per se violation of Section 1 of the Sherman Act because it

involves price-fixing, bid-rigging, group boycotting, tying, and reverse-tying.

        146.    In the alternative, L3Harris’s conduct violates Section 1 of the Sherman Act under the

rule of reason, or quick-look analysis.

        147.    L3Harris has sufficient market and monopoly power over the Relevant Market to

appreciably restraint free competition in these markets.

        148.    L3Harris’s conduct and agreements harm competition in the Relevant Market by

excluding VMAT Unit vendors and Support Service providers, including INDMEX, from

competing with L3Harris. Moreover, L3Harris’s conduct and agreements discourage all VMAT

Unit vendors and Support Service providers from competing within the Relevant Market.


                                                  25
Case 1:20-cv-00727-LO-IDD Document 1 Filed 06/29/20 Page 26 of 33 PageID# 26



       149.       L3Harris’s conduct and agreements have and will, as a result, increase prices and

decrease the quality and quantity of services in the relevant markets.

       150.       As a result of L3Harris’s anticompetitive conduct, INDMEX has been and will

continue to be injured through significant economic and financial loss, the loss of current and

future business, and reputational damage. Thus, INDMEX has suffered antitrust injury from

L3Harris’ anticompetitive conduct, which has harmed both competition and INDMEX.

       151.       L3Harris’s conduct and agreements was intended to and did substantially harm and

affect a substantial amount of interstate commerce.

       152.       L3Harris’s conduct and agreements do not qualify for immunity, nor are they

reasonably related to any efficiencies or other benefits sufficient to justify their harmful effects on

competition in the relevant markets. The anticompetitive harm from L3Harris’s conduct and

agreements substantially outweigh the non-existent efficiency and competitive benefits.

       153.       As a result of L3Harris’s violation of the antitrust laws, as aforementioned,

INDMEX has been suffered antitrust injury and damages for an amount not less than

$3,300,000.00.

       154.       INDMEX is entitled to recover treble damages under Section 4 of the Clayton Act,

15 U.S.C. § 15, for an amount not less than $9,900,000.00, to injunctive relief under Section 16 of

the Clayton Act, 15 U.S.C. § 26, its reasonable attorneys’ fees, simple interest on actual damages,

and a constructive trust on any profits derived therefrom by L3Harris.

                                             COUNT II
                              Violations of Sherman Act 15 U.S.C. § 2

       155.       INDMEX hereby incorporates the paragraphs alleged above by reference as if fully

alleged herein.




                                                  26
Case 1:20-cv-00727-LO-IDD Document 1 Filed 06/29/20 Page 27 of 33 PageID# 27



        156.     L3Harris attempted to monopolize, or did actually monopolize, the Relevant

Market in violation of 15 USC § 2.

        157.     At all relevant times hereto, L3Harris possessed monopoly power and/or attempted

to monopolize in the Relevant Market.

        158.     At all relevant times hereto, L3Harris had the power to control prices and exclude

competition in the Relevant Market.

        159.     At all relevant times hereto, L3Harris acted with the intent to attempt to monopolize

and/or monopolize in the Relevant Market.

        160.     Through the cancellation of the SPA, the VMAT Support Services Certification,

and L3Harris’ new business arrangement with FreeFlight—i.e., the 2019 L3Harris SPA—

L3Harris attempted to and were able to obtain a monopoly.

        161.     At all relevant times hereto, L3Harris’ intent was to attempt to monopolize and

destroy and exclude INDMEX from competition in the Relevant Market so that L3Harris could

attain a monopoly in the Relevant Market. In addition to the natural benefits of a monopoly (e.g.

price setting), this monopoly also permitted L3Harris to bid on projects under a “sole source”

justification.

        162.     L3Harris’s conduct and agreements have and will, as a result, increase prices and

decrease the quality and quantity of services in the relevant markets.

        163.     As a result of L3Harris’s anticompetitive conduct, INDMEX has been and will

continue to be injured through significant economic and financial loss, the loss of current and future

business, and reputational damage. Thus, INDMEX has suffered antitrust injury from L3Harris’

anticompetitive conduct, which has harmed both competition and INDMEX.

        164.     L3Harris’s conduct and agreements was intended to and did substantially harm and

affect a substantial amount of interstate commerce.


                                                  27
Case 1:20-cv-00727-LO-IDD Document 1 Filed 06/29/20 Page 28 of 33 PageID# 28



       165.    L3Harris’s conduct and agreements do not qualify for immunity, nor are they

reasonably related to any efficiencies or other benefits sufficient to justify their harmful effects on

competition in the relevant markets. The anticompetitive harm from L3Harris’s conduct and

agreements substantially outweigh the non-existent efficiency and competitive benefits

       166.    As a result of L3Harris’s violation of the antitrust laws, as aforementioned,

INDMEX has been suffered antitrust injury and damages for an amount not less than

$3,300,000.00.

       167.    INDMEX is entitled to recover treble damages under Section 4 of the Clayton Act,

15 U.S.C. § 15, or an amount not less than $9,900,000.00., to injunctive relief under Section 16 of

the Clayton Act, 15 U.S.C. § 26, its reasonable attorneys’ fees, simple interest on actual damages,

and a constructive trust on any profits derived therefrom by L3Harris.

                                           COUNT III
                               Tortious Interference with Contract

       168.    INDMEX hereby incorporates the paragraphs alleged above.

       169.    INDMEX had a valid contractual relationship with FreeFlight, as memorialized in

the SPA and the VMAT Support Services Certification.

       170.    At all relevant times, L3Harris had both actual and constructive knowledge of the

contractual relationship between INDMEX and FreeFlight, as memorialized in the INDMEX SPA

and the VMAT Support Services Certification.

       171.    As alleged above, L3Harris intentionally interfered with the INDMEX SPA and

VMAT Support Services Certification, thereby inducing and/or causing a breach and/or

termination of these same contractual relationship.

       172.    In furtherance of their tortious interference, L3Harris utilized several improper

methods including:



                                                  28
Case 1:20-cv-00727-LO-IDD Document 1 Filed 06/29/20 Page 29 of 33 PageID# 29



              i.      Making false statements about INDMEX and its contractual rights to

              provide VMAT Support Services;

              ii.     Making false statements about its own contractual rights;

              iii.    Retaliating against INDMEX for exercising its legal rights under

              INDMEX’s SPA;

              iv.     Engaging in illegal exclusionary conduct in violation of antitrust laws;

              v.      Engaging in illegal exclusive dealing in violation of antitrust laws;

              vi.     Engaging in illegal group boycott in violation of antitrust laws;

              vii.    Engaging in illegal resale price maintenance agreement in violation of

              antitrust laws;

              viii.   Engaging in illegal tying and reverse-tying agreement in violation of

              antitrust laws;

              ix.     Engaging in illegal bid-rigging in violation of antitrust laws;

              x.      Engaging in illegal market allocation agreement in violation of antitrust

              laws;

              xi.     Attempting to monopolize or monopolizing in violation of antitrust laws;

              xii.    Attempting to fix prices or price-fixing in violation of antitrust laws; and

              xiii.   Circumventing federal procurement and FAA guidelines and rules by

              misrepresenting itself as an exclusive provider of VMAT Units and Support

              Services in order to achieve “sole-source” contracts.

       173.   As a result of L3Harris’s actions, INDMEX has been actually damaged for an

amount not less than $3,300,000.00.




                                                29
Case 1:20-cv-00727-LO-IDD Document 1 Filed 06/29/20 Page 30 of 33 PageID# 30



       174.    L3Harris engaged in the aforementioned tortious interference against INDMEX

with actual malice or wantonness, thereby entitling INDMEX to punitive damages, pursuant to

Virginia Code § 8.01-38.1, for an amount not less than $350,000.00. Accordingly, INDMEX is

entitled to $3,650,000.00 for its actual and punitive damages.

                                          COUNT IV
                       Tortious Interference with Business Expectancies

       175.    INDMEX hereby incorporates the paragraphs alleged above.

       176.    INDMEX had a valid contractual relationship with FreeFlight, as memorialized in

the SPA and the VMAT Support Services Certification.

       177.    Pursuant to the VMAT Support Services Certification, INDMEX had the ability to

bid on and win contracts with ANSP’s and airport authorities to provide ground safety services,

deploying VMAT units and providing support services for all VMAT units.

       178.    At all relevant times, L3Harris had both actual and constructive knowledge of the

contractual relationship between INDMEX and FreeFlight, as memorialized in the SPA and the

VMAT Support Services Certification, as well as its business expectancies with ANSP’s and

airport authorities for airport ground services contracts. In fact, the Defendant competed for those

very same contracts.

       179.    As alleged above, L3Harris intentionally interfered with the SPA and VMAT

Support Services Certification, thereby inducing and/or causing a breach and/or termination of the

contractual relationship between INDMEX and FreeFlight, namely the SPA and the VMAT

Support Services Certification.

       180.    In furtherance of their tortious interference, L3Harris utilized several improper

methods including:




                                                30
Case 1:20-cv-00727-LO-IDD Document 1 Filed 06/29/20 Page 31 of 33 PageID# 31



               i.      Making false statements about INDMEX and its contractual rights to

               provide VMAT Support Services;

               ii.     Making false statements about its own contractual rights;

               iii.    Retaliating against INDMEX for exercising its legal rights under

               INDMEX’s SPA;

               iv.     Engaging in illegal exclusionary conduct in violation of antitrust laws;

               v.      Engaging in illegal exclusive dealing in violation of antitrust laws;

               vi.     Engaging in illegal group boycott in violation of antitrust laws;

               vii.    Engaging in illegal resale price maintenance agreement in violation of

               antitrust laws;

               viii.   Engaging in illegal tying and reverse-tying agreement in violation of

               antitrust laws;

               ix.     Engaging in illegal bid-rigging in violation of antitrust laws;

               x.      Engaging in illegal market allocation agreement in violation of antitrust

               laws;

               xi.     Attempting to monopolize or monopolizing in violation of antitrust laws;

               xii.    Attempting to fix prices or price-fixing in violation of antitrust laws; and

               xiii.   Circumventing federal procurement and FAA guidelines and rules by

               misrepresenting itself as an exclusive provider of VMAT Units and Support

               Services in order to achieve “sole-source” contracts.

       181.    As a result of L3Harris’s actions, at a minimum, INDMEX lost out on legitimate

business expectancies from no fewer than three (3) ANSP contracts in the United States, as detailed




                                                 31
Case 1:20-cv-00727-LO-IDD Document 1 Filed 06/29/20 Page 32 of 33 PageID# 32



supra. As a result of Defendant’s actions, INDMEX was also deprived of the ability to capitalize

on the supplemental services and software sought by contracting Airport Procurement Authorities.

       182.     As a result of L3Harris’s actions, INDMEX has been damaged for an amount not

less than $3,300,000.00.

       183.     L3Harris engaged in the aforementioned tortious interference against INDMEX

with actual malice or wantonness, thereby entitling INDMEX to punitive damages, pursuant to

Virginia Code § 8.01-38.1, for an amount not less than $350,000.00. Accordingly, INDMEX is

entitled to $3,650,000.00 for its actual and punitive damages.

                                        Prayer for Relief

       WHEREFORE, Plaintiff INDMEX prays that it be entitled to the following recovery:

            §   Count I – Violation of Section 1 of the Sherman Act.: actual damages in the amount

                of $3,300,000.00 and treble damages in an amount of $9,900,000.00 against

                L3Harris;

            §   Count II – Violation of Section 2 of the Sherman Act.: actual damages in the

                amount of $3,300,000.00 and treble damages in an amount of $9,900,000.00

                against L3Harris.

            §   Count III – Tortious Interference with Contract: actual damages in the amount of

                $3,300,000.00 against L3Harris and punitive damages in an amount not less than

                $350,000.00 against L3Harris, totaling a sum of $3,650,000.00;

            §   Count IV – Tortious Interference with Business Expectancies: actual damages in

                the amount of $3,300,000.00 and punitive damages in an amount not less than

                $350,000.00 against L3Harris, totaling a sum of $3,650,000.00;

            §   Punitive damages in the amount of $350,000.00;




                                                32
Case 1:20-cv-00727-LO-IDD Document 1 Filed 06/29/20 Page 33 of 33 PageID# 33



            §   Attorneys’ fees, court costs, and pre- and post-judgment interest; and

            §   Such other relief as this Court deems just and equitable including, but not limited

                to, simple interest on damages pursuant to 15 U.S.C. § 15(a).

                                          JURY DEMAND

        INDMEX, pursuant to Rule 38 of the Federal Rules of Civil Procedure, hereby demands

a trial by jury on all counts herein and all the issues so triable thereto.


                                                                INDMEX, INC.
                                                                By Counsel


/s/ J. Chapman Petersen               .
J. Chapman Petersen, Esq., VSB #37225
David L. Amos, Esq., VSB #87271
Ibnul A. Khan, Esq., NY & MD*
CHAP PETERSEN & ASSOCIATES, PLC
3970 Chain Bridge Road
Fairfax, VA 22030
(571)-459-2510 – Direct Dial
(571)-459-2307 – Facsimile
jcp@petersenfirm.com
dla@petersenfirm.com
ik@petersenfirm.com
Counsel for Plaintiff

*Expected to Appear Pro Hac Vice




                                                   33
